Lumpkin, P. J.
An action was brought by Story and others against M. N. Duke, to which M. J. Duke Was subsequently made a party defendant. A trial was had, a verdict for the plaintiffs was returned, and a judgment was entered thereon. The Dukes sued out a bill of exceptions alleging error in the rendition of this judgment. It appears, however, that they also filed a motion for a new trial, which was still pending when the bill of exceptions was certified. The case is therefore prematurely here, and the writ of error must be dismissed. Mitchell v. Tomlin, 64 Ga. 368; Williams v. Jones, 69 Ga. 277, s. c. Id. 757: McLendon v. W. & A. R. Co., 85 Ga. 129. Writ of error dismissed.

All the Justices concurring.